DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waas (US 10576670 B2)
Regarding Claims 1 and 20-23, Waas discloses A vehicle (“airplanes”; Column 1 Line 41) having one or more structural members (“aerospace structural components, such as fuselages, wings and other parts”; See Column 11 Line 64), said structural members comprising:
at least one fiber plastic composite (Waas contemplates many composites, panels 1, 2, and 3 are examples), the at least one fiber plastic composite having at least one ply (Fig. 2A-2C; “ply (or plies)”; Column 2 Line 65),
wherein the structural member comprises at least one pre-stressing means (“pre-stressed by applying tension”; Column 6 Line 11) providing internal stresses to the at least one fiber plastic composite,
wherein the at least one fiber plastic composite and the pre-stressing means form a balanced system (“maintain equilibrium”; Column 10 Line 66) the internal stresses of which are essentially balanced to zero (as shown in Figs. 16A-16B; also see discussion of balancing pre-stress in Column 16 Lines 41-61) forces in a cured state of the system such that the structural member assumes a first configuration having a first deformation (“bi-stable”; Column 17 Line 41, material will stay in a deformed configuration in its bistable state), and
wherein, when the balanced system of the internal stresses is disturbed, the structural member is configured, in a second configuration, to permanently deform out of axis and to have a second deformation (where 3 points in Figs. 5, 8, and 11), wherein the second deformation is greater than the first deformation such that the structural member shows buckling configured to be visually detected (as described in Column 13 Lines 1-15, including “shows matrix cracking”, “displacement”, “fiber rupture”), wherein the second deformation is indicative of internal damage (“failure pattern”; Column 13 Line 2) in the structural member,
wherein the one or more structural members extend along a longitudinal axis and comprise at least one stiffening element (darkened fiber in Figs. 4A-4E extending along the “course” direction) extending along the longitudinal axis (“course”), and
wherein at least one of the pre-stressing means extends transverse (fibers extending along “wale” direction in Figs. 4A-4E) to a travelling direction of the vehicle.

21. (new) The structural member of claim 1, wherein the structural member extends along a longitudinal axis, and wherein the structural member comprises at least one stiffening element (darkened fiber in Figs. 4A-4E extending along the “course” direction) extending along the longitudinal axis.

22. (new) The structural member of claim 21, wherein at least one of the pre-stressing means extends perpendicular (fibers extending along “wale” direction in Figs. 4A-4E) to the at least one stiffening element.

23. (new) The structural member of claim 22, wherein at least one of the pre-stressing means extends parallel (non-darkened fibers in Figs. 4A-4E which extend along “course” direction) to the at least one stiffening element.

Regarding Claims 2-7 and 9-12 Waas discloses:
2. The structural member of claim 1, wherein the pre-stressing means is formed with one or more pre-stressing elements, the elements selected from the group of pre-stressed fibers (“pre-stressed seamless knitted reinforcement structure comprises a yarn (a fiber or filament, which may be fibers and/or fiber tows”; See Column 9 Line 55), electrically actuated elements, fibers with memory effects and fibers with different thermal elongation.

3. The structural member of claim 1, wherein the pre-stressing means is embedded (“a cured polymer and the pre-stressed textile reinforcement”; Column 9 Line 23) into at least one portion of the at least one ply of the at least one fiber plastic composite.

4. The structural member of claim 1, wherein the pre-stressing means is configured to counteract loading stresses the structural member is exposed to while in use (“retain their 3D curvature, when external stresses are applied”; Column 16 Line 57).

5. The structural member of claim 1, wherein the pre-stressing means comprises a plurality of pre-stressed elements applying forces with different effective directions (“multi-layer composition of textiles is flat-formed as a differentiated composite”; Column 16 Line 35).

6. The structural member of claim 1, wherein the at least one fiber plastic composite comprises a plurality of plies each having a pre-stressing means with a plurality of pre-stressable elements each assigned to an individual ply (“multiple layers, which are subjected to tension layer by layer”; Column 9 Line 26).

7. The structural member of claim 1, wherein the at least one fiber plastic composite comprises a plurality of plies each having an individual orientation of fibers (“multi-layer composition of textiles is flat-formed as a differentiated composite”; Column 16 Line 35).

9. The structural member of claim 7, wherein each ply of the plurality of plies has cross plied fibers (see Figs 22A-22D).

10. The structural member of claim 9, wherein each ply of the plurality of plies has quasi-isotropically cross plied fibers (“textile reinforcement structure is anisotropic”; Column 6 Line 23).

11. The structural member of claim 1, wherein the material of the at least one fiber plastic composite is formed by a fiber- reinforced polymer (See polymers in Column 9 Lines 4-21), the fibers of which are selected from a group consisting of glass, carbon, and aramid fibers (“carbon fiber, glass fiber, polymeric fibers”; Column 9 Line 58).

12. The structural member of claim 1, wherein a polymer matrix material of the plastic composite material is selected from the group consisting of epoxy, polyester, vinyl ester, nylon resins and a self-reinforced composite (“epoxies, polyesters, polyolefins, polyimides, phenols, bismaleimides, polyurethanes, derivatives, copolymers, and combinations thereof; Column 9 Line 52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Waas
Waas contemplates unidirectional fibers (Column 1 Line 50 and with the prior art listed as AS Hadi and JN Ashton, "On the influence of pre-stress on the mechanical properties of a unidirectional GRE composite," Composite Structures, 40(3-4), pp. 305-311 (1998). Since Waas is teaching an improvement on the prior art of unidirectional fiber orientation by using woven fibers, one of ordinary skill in the art would recognize that the structure of Waas could also be constructed with a unidirectional fiber layup. The motivation for doing so would have been simply to use pre-existing tools that are readily available to construct the structural member.

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. Applicant argues that the Waas reference does not anticipate the new limitations directed toward visual detection. As described in the rejection above, Waas discloses visual cues that damage and failure are occurring, especially in column 13. Was also discloses using a camera to measure and monitor the failure modes of the structure as related in Figure 3.
Applicant further argues that Waas does not anticipate the newly added claims, however those limitations have been addressed in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642